Filed 9/25/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 194







State of North Dakota, 		Plaintiff and Appellee



v.



Maurice Allen Delage, Jr., 		Defendant and Appellant







No. 20120173







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Jackson J. Lofgren, Assistant State’s Attorney, Morton County Courthouse, 210 Second Avenue NW, Mandan, N.D. 58554, for plaintiff and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for defendant and appellant; submitted on brief.





State v. Delage

No. 20120173



Per Curiam.

[¶1]	Maurice Delage, Jr., appeals from a district court criminal judgment entered after a jury found him guilty of two counts of simple assault on a correctional officer.  Delage argues the State did not provide sufficient evidence to sustain a jury verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner